Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 11/1/2021 for the application No.  17/735,974, Claims 1-22 are currently pending and have been examined. Claims 1-22 have been rejected.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-22 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The Examiner’s  analysis is presented below in all the claims.
Claim 11: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of “identifying a user action that indicates an interest in a place of interaction (Pol); and transforming, in response to the user action, the OneApp stored …into a Pol specific App that delivers Pol specific content and offers …”
The “identifying and transforming”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for  providing a Pol specific App that delivers Pol specific content and offers. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “providing …[code or software]… that supports a OneApp app that has been downloaded to each computing device of each user, the …[code or software]…being executed… “ 
These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure
“a OneApp platform”, from the instant disclosure,
“The OneApp uses the backend/platform 408, in part, to deliver its operations and functions. The OneApp 404 is a Platform as a Service (PaaS) offering in which each point of interaction (PoI) can use OneApp to have it rendered into their own app and the app is then exposed to end users via various consumer interfaces, like mobile apps, progressive Webapps, and Websites. OneApp, as a platform, allows partners to enable features that they want to provide to their customers, e.g. remote order or e- commerce, loyalty & rewards, reservations, real-time inventory checks and on-site order Attorney Docket No. 68640-057-991160 T1 US -8-placement, among others. OneApp offers partners the option to select from various third- party services for integrating these services with their app. Various third-party services are available on the OneApp platform, like, delivery partners, SMS providers, email services, etc. “, paragraph 32.

“on the computing device”, from the instant disclosure, 
“The system 400 may have one or more computing devices 
Attorney Docket No. 68640-057-991160 T1 US -5-402A,..., 402N that are used by each user to access a plurality of different services of different brands, retailers, etc. with each computing device 402 using a OneApp 404, such as the oneapp 404A, ... 404N for each of computing device 402A and 402N shown in the example in Figure 4A. Each computing device 402 may be a processor based device that also have a display, memory and connectivity circuits to connect over a communication path 406 to the various digitial services provided by the back end 408. For example, each computing device 402 may be a smartphone as shown in Figure 4A, but may also be a tablet computer, a laptop computer, personal computer, appliance, set top box and the like. Each oneapp 404 may be a plurality of lines of computer code/instructions that are executed by the processor of the computing device to perform the OneApp functions and operations as detailed below. …”, paragraph 25.

“a processor of the computing device”, from the instant disclosure,
“Each computing device 402 may be a processor based device that also have a display, memory and connectivity circuits to connect over a communication path 406 to the various digitial services provided by the back end 408. For example, each computing device 402 may be a smartphone as shown in Figure 4A, but may also be a tablet computer, a laptop computer, personal computer, appliance, set top box and the like. Each oneapp 404 may be a plurality of lines of computer code/instructions that are executed by the processor of the computing device to perform the OneApp functions and operations as detailed below. 
[0026] Each computing device 402 may connect to a communication path 406, such as the internet, Ethernet, one or more wireless or wired networks, that in turn connects to a OneApp backend system 408 that provides OneApp functions and operations as detailed below. The backend system 408 may be one or more computing resources, such as server computers, cloud computing resources, etc. that have a processor that executes a plurality of lines of computer code/instructions so that the backend/processor are configured to provide the OneApp functions and operations. In operation, the OneApp 404 may generate a request that is sent through the communication path 406 to the backend 408 that then responds to that request in different ways and returns data and/or a user interface back to the computing device 402 to effectuate the OneApp operations discussed below. …”, paragraph 24-25.

All these elements are recited in a very generic way.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“a OneApp platform”,“on the computing device”, “a processor of the computing device”,amount to no more than mere instructions and components to apply the exception. i.e., mere instructions or components to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: 
“a OneApp platform”,“on the computing device”, “a processor of the computing device”,were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as: “providing a [software or code]… that supports a OneApp app that has been downloaded … each user, the [code or software] being executed …;” These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“a OneApp platform”,“on the computing device”, “a processor of the computing device”, were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “a OneApp platform”,“on the computing device”, “a processor of the computing device”, limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a device.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“a memory”, from the instant disclosure,
“[0059] In the present description, the terms component, module, device, etc. may refer to any type of logical or functional software elements, circuits, blocks and/or processes that may be implemented in a variety of ways. For example, the functions of various circuits and/or blocks can be combined with one another into any other number of modules. Each module may even be implemented as a software program stored on a tangible memory (e.g., random access memory, read only memory, CD-ROM memory, hard disk drive, etc.) to be read by a central processing unit to implement the functions of the innovations herein. Or, the modules can comprise programming instructions transmitted to a general-purpose computer or to processing/graphics hardware via a transmission carrier wave….”, paragraph 59.

The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-10 and 12-22, the claims recite elements such as “identifying a second user action on the computing device that indicates an interest in a different Pol and transforming, in response to the user action on the computing device, the OneApp stored on the computing device into a different Pol specific App that delivers different Pol specific content and offers to the computing device”; “user action further comprises determining the location of the computing device adjacent to a Pol “; “location of the computer device further comprises one of using a BLE beacon, scanning a QR code and using NFC”; “a search for the Pol”; “Pol is one of a retail store and a brand”; “the OneApp is a progressive web app”, “displaying, on the display of the computing device when the interest in the Pol is not detected, a hyperlocal discovery to browse Pols”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.	

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US PG. Pub. No.  20150189070 (Baker).
As to claims 11 and 1, Baker discloses a method, comprising: 
a) providing a OneApp platform that supports a OneApp app that has been downloaded to each computing device of each user, the OneApp app being executed by a processor of the computing device
(“A method for displaying information on a mobile computing device display screen includes communicating a mobile computing device unique identifier to a remote computing system. The remote computing system detects at least proximity of the mobile device to a first geographical location and determines a most relevant content according to the unique identifier and detected proximity. The remote system transmits a first icon operatively connected to the determined most relevant content to the mobile computing device, which automatically displays the first icon on a predetermined position of the mobile computing device display screen. As a user of the mobile device moves to a second location, the process is repeated to identify a second icon operatively connected to a most relevant content according to the device unique identifier and the next location. The second icon automatically replaces the first icon on the predetermined position of the display screen”, abstract.
“…As previously stated, there are millions of apps and only a few inches of viable screen real estate upon which to display them. Even if the real estate were infinite, the user would encounter great difficulties locating apps visually on this extended screen real estate. The more apps installed on a particular device, the more difficult it is to find the app a user is looking for. The current solutions are, to display sets of scrolling home screens with a large number of apps on each screen, or to place apps related to a particular heading into a folder. But this is not a long term solution to the problem…”,paragraph 16.
“[0019] Broadly, systems and methods for dynamically changing or alternating a particular home screen icon--in embodiments referred to as the DIDA icon--on a mobile device are disclosed. One embodiment includes employing location technologies such as GPS or BLE (BLUETOOTH Low Emission) Beacons via the mobile platform, using portable devices including smart phones and tablets on any mobile operating system, to trigger changing the display of the DIDA icon to the icon of another mobile app, one specifically having high relevance to a user and their particular location. As is known, such mobile app dynamic icons are operatively connected to various mobile programs, either pre-existing on the device in use, or available for download and install, or a web page, via a particular mobile platform, so that any spatial change or movement by the phone and its user is also synchronized such that the home screen position where the DIDA icon is located, automatically initiates a type of automatic search for a mobile app, more relevant to locations within the changing proximity of the user. Our method--the service--will display that program's icon in the DIDA icon position. So while the DIDA application itself will have a graphical icon that identifies itself as a mobile application, the purpose of DIDA is to present links to other applications in the small space normally relegated to a single mobile app on the home screen of a device of a mobile operating system”, paragraph 19); 
b) identifying a user action on the computing device that indicates an interest in a place of interaction (Pol)
(“[0020] The process revises the concept of conventional search engines which allow a user to type in search criteria, press the "search" button and receive search results, modernizing and adapting the process for mobile computing devices. By the described methods, DIDA performs searches for mobile apps, automatically without touch, for the user. Certain mobile apps perform searches of places nearby while they are open on a user's screen…”, paragraphs 20-21.
“0024] Essentially, the concept is; "Why search when you are already there?" When we consider the location based technologies and sensors available to confirm location, and the sophisticated methods of attributing behavior to action, it makes sense that mobile search should be fundamentally changed. From a desktop computer, we are essentially searching the world wide web to bring information back to us at our fixed location. But now just the opposite is true. In this age of mobility where mobile search outweighs desktop search, search is backwards. Search should be automatic and should be pre-filtered based on a user's location, preferences and condition. Users want to find locations, but it is also true that locations (businesses) need to find users, who are moving through geographical space, and so delivered content must be contextual to be more useful…”, paragraph 24.
“[0051] Preliminarily, certain technologies utilized in the present methods and systems merit discussion. Many service discovery protocols are available in the mobile communication technology, which allow mobile devices to detect a user's location and to connect that user to businesses or other sites of interest located in their proximity [Examiner interprets identifying a user action]. Global Positioning Satellite (GPS) technology has long been included in smart phone technology and works reliably outdoors. But tall buildings and other obstructions make triangulation difficult. And GPS has even less usefulness indoors. Recently, BLUETOOTH Beacons, which enable devices to accurately triangulate locations with pinpoint accuracy, have achieved more widespread use”, paragraph 51. See also “0003] On the web, search engines simplify locating millions of websites and aps. Many websites dynamically customize the home screen of a particular user based on the characteristics (interests, social category, context [Examiner interprets identifying a user action], etc.) of an individual….”, paragraph 3.
“0064] In that regard, GPS apps, restaurant apps and various travel apps perform similar methods of sorting and delivering information to users looking for places to visit on vacation or places to eat when walking or driving through areas. …”, paragraph 64. See also “[0068] For DIDA to be effective in adding user behavioral data in determining which app icon to select and display we first need to identify probabilistic relationships of business locations visited behavior,…”, paragraph 68); and  
c) transforming, in response to the user action on the computing device, the OneApp stored on the computing device into a Pol specific App that delivers Pol specific content and offers to the computing device
(“…0018] By applying the principles and teachings described herein, the foregoing and other problems become solved. Using the described methods and systems, in the small amount of display screen real estate available to a mobile computing device--for example, the area of a single app icon--many dozens, or even thousands of apps, can be more easily accessed by a user; firstly, based on proximity, but additionally, via settings, preferences and predictive algorithms analyzing user patterns designed to make the icon of the app rotated into the active icon position (referred to in this application as the DIDA or Dynamic Icon Display Application icon position), the most useful to a particular user, in a particular location, at a particular time. The DIDA icon is like a chameleon [Examiner interprets as transforming]. It changes wherever the user goes based on location and other factors…”, paragraphs 18-19. See also Fig. 3 and associated disclosure
“[0023] On a mobile device, these icons generally correspond to mobile application programs, Web sites (aka "web apps"), and others. The icons displayed by DIDA can be retrieved from a cloud database and service that identifies a particular app, and its corresponding icon, as relating to a particular location. So this method is focused on the art of using sensors to confirm location of a user, then automatically searching to identify apps and their icons, for example registered in a cloud service. In the cloud service database these icons will have been associated with location based content. The described DIDA method dynamically retrieves and presents the associated app icon in the DIDA icon position, making it easier for the user to access and use a more relevant app to their location without having to search for that app …”, paragraphs 23 and 24. See also paragraph 64).
d) generating and displaying, on a display of the computing device, a user interface of the Pol specific App using the OneApp
(see Fig. 2 and associated disclosure. See also “[0064] In that regard, GPS apps, restaurant apps and various travel apps perform similar methods of sorting and delivering information to users looking for places to visit on vacation or places to eat when walking or driving through areas. These apps often display this information on screens internal to the app itself….”, paragraph 64. See also paragraphs 23 and 24)
 
As to claim 1, it comprises the same limitations that claim 11 above, therefore it is rejected in the same manner, and further discloses 
a processor
(see at least claim 13 of baker); 
a memory (see at least claim 13 of baker); 
a OneApp stored in the memory and comprising a plurality of lines of instructions executed by the processor to configure the computing device to (see at least Figs 1, 2, 4, 5 and associated disclosure).

As to claims 12 and 2, Baker discloses 
further comprising identifying a second user action on the computing device that indicates an interest in a different Pol and transforming, in response to the user action on the computing device, the OneApp stored on the computing device into a different Pol specific App that delivers different Pol specific content and offers to the computing device
(see Fig. 2 “deducts most relevant app”. See at least elements 312, 305, 306 in Fig. 3), Fig. 4 and Fig. 5).

As to claims 13 and 3, Baker discloses 
determine the location of the computing device adjacent to a Pol to identify the user action (see at least Fig. 4 “databse selects from relevant apps and web pages from locations proximal to user” and Fig. 5 “user passes various stores”). 

As to claims 14 and 4, Baker discloses 
wherein determining the location of the computer device further comprises one of using a BLE beacon, scanning a QR code and using NFC (see at least  elements 303, 304 and 305 in Fig. 3).

As to claims 15 and 5, Baker discloses 
wherein identifying the user action further comprises performing a search for the Pol
(“…As is known, such mobile app dynamic icons are operatively connected to various mobile programs, either pre-existing on the device in use, or available for download and install, or a web page, via a particular mobile platform, so that any spatial change or movement by the phone and its user is also synchronized such that the home screen position where the DIDA icon is located, automatically initiates a type of automatic search for a mobile app, more relevant to locations within the changing proximity of the user. ..”, paragraph 19.
“…[0020] The process revises the concept of conventional search engines which allow a user to type in search criteria, press the "search" button and receive search results, modernizing and adapting the process for mobile computing devices. By the described methods, DIDA performs searches for mobile apps, automatically without touch, for the user. Certain mobile apps perform searches of places nearby while they are open on a user's screen. GPS and map apps often show restaurants, gas stations, hotels or other types of locations in connection with dynamically generated GPS maps. Other mobile applications use API's to display lists pf places nearby as users travel and change location. However, each of these mobile apps require specific user input. The function of DIDA is to automatically represent search results in the space usually afforded to a single fixed graphical ICON representing a single mobile app. Instead, the DIDA app changes icons continuously when a user travels from location to location. These icons are linked to the apps they represent”, paragraph 20).

As to claims 16 and 6, Baker discloses comprising performing hyperlocal discovery, by the OneApp executed on the computing device, to suggest one or more adjacent Pols to the user
(“[0051] Preliminarily, certain technologies utilized in the present methods and systems merit discussion. Many service discovery protocols are available in the mobile communication technology, which allow mobile devices to detect a user's location and to connect that user to businesses or other sites of interest located in their proximity. Global Positioning Satellite (GPS) technology has long been included in smart phone technology and works reliably outdoors. But tall buildings and other obstructions make triangulation difficult. And GPS has even less usefulness indoors. Recently, BLUETOOTH Beacons, which enable devices to accurately triangulate locations with pinpoint accuracy, have achieved more widespread use…”, paragraph 51.
“…The method and the system of the present disclosure can be used for various purposes, including, though not limited to, plain device discovery…”, paragraph 82).

As to claims 17, 18, 8 and 7, Baker discloses
wherein performing the hyperlocal discovery further comprises performing the hyperlocal discovery based on a location of the computing device to suggest one or more adjacent Pols to the user
(“…Many service discovery protocols are available in the mobile communication technology, which allow mobile devices to detect a user's location and to connect that user to businesses or other sites of interest located in their proximity….”, paragraph 51);

wherein performing the hyperlocal discovery further comprises performing the hyperlocal discovery based on a behavior of the user to suggest one or more adjacent Pols to the user (“… or other sites of interest located in their proximity…”, paragraph 51).

As to claims 19, 20, 10 and 9, Baker discloses wherein the Pol is one of a retail store and a brand (see user location and business, paragraphs 21, 51.
“…If a user is at a department store in Seattle Wash., DIDA displays the department store app icon in the DIDA fixed position. When the user visits a local pub later that same day, the same icon position that formerly displayed the department store app icon, automatically transforms into the app icon for the pub. As the same user travels to a hotel at the end of the day, the same DIDA icon position that previously displayed the department store app icon, then the pub app icon, now displays the hotel icon. When this app is opened it launches not just the hotel chain app, but the hotel app configured for the particular address of the specific hotel at which the user is staying….”, paragraph 26).

 wherein the OneApp is a progressive web app
(see “web apps“ in paragraph 23 and …[0033] Furthermore, the device is operably connected to the service infrastructure, and is capable of identifying/detecting locations devices in its proximity, through the service infrastructure. Eventually, the device detects any business location spatially proximal to it, and within the particular operating system, it locates an app, related to that business, the service infrastructure checks and confirms whether or not the app is already installed on the user's device. If the app is already installed, the icon is displayed as "ready to launch….”, paragraph  33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No.  20150189070 (Baker)  in view of  US PG. Pub. No.   20120284256 (Mahaja).

As to claims 21 and 22, although Baker discloses both providing automatically the app of places nearby and also discloses that it is not novel at all conventional search engines 
“[0020] The process revises the concept of conventional search engines which allow a user to type in search criteria, press the "search" button and receive search results, modernizing and adapting the process for mobile computing devices. By the described methods, DIDA performs searches for mobile apps, automatically without touch, for the user…”, paragraph 20. See also paragraphs 23-24. And “[0064] In that regard, GPS apps, restaurant apps and various travel apps perform similar methods of sorting and delivering information to users looking for places to visit on vacation or places to eat when walking or driving through areas…”, paragraph 64.
Baker does not  discloses but Mahaja discloses
further comprising displaying, on the display of the computing device when the interest in the Pol is not detected, a hyperlocal discovery to browse Pols
(“Computer-readable media, computer systems, and computing methods are provided for implicitly discovering applications that have a corresponding location. Initially, an application manifest is constructed that maintains a mapping between apps and their respective geographic boundaries…”, abstract.
“0007] Initially, embodiments of the present invention involve building and maintaining a registry of apps that may be mapped in some manner to search results. This registry may be persisted in a data store and indexed via an application manifest, which is accessible to search engine(s). Various criteria or attributes of the search results may be used to map the search results to one or more apps….”,  and “…As can be gleaned from the disclosure above, various embodiments of the present invention involve employing a mapping between apps and search results as well as implementing the mapping to generate search results with apps integrated therein. Often, the search results are generated and surfaced on a user-interface (UI) display…”, see at least paragraphs 7, 8, 11, 12, 13, 43, 44, 46 and 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mahaja’s teaching with the teaching of  Baker. One would have been motivated to  provide functionality to search “apps that may be mapped in some manner to search results” as at least paragraph 7 of Mahaja is teaching in order to “to assist the user in fulfilling a pending task”, see at least paragraph 6 of Mahaja.
Response to Arguments
Applicant’s arguments of 11/01/2021 have been very carefully considered but are not persuasive.
The Examiner acknowledges the amendment to the claims according to the specification. A “place of interaction” has support in paragraph 24 of the instant specification. Therefore the  objection to the specification is withdrawn.
Applicant argues (remarks pages 6-7)
REJECTION UNDER 35 USC 101
The claims are directed to patent eligible subject matter under 35 USC 101 and the
USPTO 2019 Patent Eligibility Guidelines (PEG) since the claims 1) do not recite an abstract
idea under the USPTO 2019 PEG Step 2A Prong l; and 2) any abstract idea is integrated into a
practical application under USPTO 2019 PEG Step 2A Prong 2 for the reasons set forth below.
Step 2A, Prong 1 Analysis
The examiner has alleged that the claims are directed to a certain method of organizing
human activity that is the alleged claimed method for providing a POI specific app that delivers POI
specific content and offers. Applicant disagrees that the claims are directed to a method of
organizing human activity.
Pursuant to USPTO 2019 PEG, "First, not all methods of organizing human activity are
abstract ideas ( e.g., "a defined set of steps for combining particular ingredients to create a drug
formulation" is not a "certain method of organizing human activity"). Second, this grouping is
limited to activity that falls within the enumerated sub-groupings of fundamental economic
principles or practices, commercial or legal interactions, managing personal behavior, and
relationships or interactions between people, and is not to be expanded beyond these enumerated
sub-groupings except in rare circumstances as explained in Section III(C) of the 2019 PEG." …

In response the Examiner asserts that applicant is right that not all the methods of organizing human activity  are abstract ideas, but per the facially sufficient analysis conducted in this case (see rejection above), the instant claims do not integrate the judicial exception into a practical application. The instant claims have some technology, but because the way  that is claimed herein, the claims comprise well-understood, routine, conventional activity,  that is supported under Berkheimer Option 2. Therefore, there is no an eligible  inventive concept in the instant claims. The Examiner clarifies that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception. The Examiner directs Applicant to see MPEP 2106.05 I. THE SEARCH FOR AN INVENTIVE CONCEPT.

Step 2A, Prong 2 Analysis
Under Step 2A, Prong 2, the examiner must consider whether any abstract idea is integrated
into a practical application pursuant to 2019 USPTO PEG and MPEP 2016.04. Pursuant to MPEP
2016.0S(a) and (e), any abstract idea may be integrated into a practical application if: 1) an
improvement in the functioning of a computer, or an improvement to other technology or
technical field, as discussed in MPEP §§ 2106.04(d)(1} and 2106.05(a) is found; or 2) applying
or using the judicial exception in some other meaningful way beyond generally linking the use of
the judicial exception to a particular technological environment, such that the claim as a whole is
more than a drafting effort designed to monopolize the exception, as discussed in MPEP §
2106.05(e).
Improvement in Technical Field
In the instant case, the technical field is using a mobile computing device to be able to
provide content that is place of interaction specific to a user as the user is determined to be near
that place of interaction as detailed in paragraphs 0002-0010 of the specification. Specifically,
the technical problems are that each place may have its own app, but that requires the user to find…

In response the Examiner asserts that this case is similar than the case Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016), wherein the court  concluded that the focus of the claims is not an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. 
Also, the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework (see MPEP 2106). The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claims simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above).

Applicant argues (remarks page 8)
PRIOR ART REJECTIONS
In response to the rejection of claims 1-20 as being anticipated by US 2015-189070 to Baker
("Baker"), Applicant disagrees.
The independent claims recite that the OneApp "identifies a user action on the computing
device that indicates an interest in a place of interaction (Pol)" and "transforms, in response to
the user action on the computing device, the OneApp stored on the computing device into a Pol
specific App that delivers Pol specific content and offers to the computing device" that are not
found expressly or inherently in Baker.
Baker is directed to a computing device with a DIDA icon screen position in which the icon
changes based on the location of the user. Baker at Figures 5-6. The DIDA icon is not a Pol
specific App, but is only a link to that app. Baker at 0073. Per Baker, the benefits of the Baker
system is that the display of the computing device has limited area so that the DIDA icon that
changes based on location is a good use of screen area and storage space on the mobile device.
Baker at 0016-0017. Thus, the process that "transforms, in response to the user action on the computing device,
the OneApp stored on the computing device into a Pol specific App that delivers Pol specific
content and offers to the computing device" is not found expressly or inherently in Baker….
The Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. There is nothing novel in the instant claims at the time of the invention. The claims are broad and the search  conducted shows that there is lack of novelty on the claimed invention therefore there is loss of right to a patent. The prior art read on the broad claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“ Towards a Framework for Proximity-Based Hybrid Mobile Applications”. IEEE.  2018.  This paper discloses that despite the increasing availability of IoT devices and technology, the current user interaction requires users to download dedicated ad-hoc mobile apps, each of these remotely monitoring and controlling a limited set of IoT devices. In the near future, with billions of deployed IoT devices, this approach will not scale since users cannot be expected to download different apps for every place they visit or every device they interact with. To overcome such limitation, this paper presents the vision, the risks, and opportunities, of the development and deployment of future hybrid proximity services, as a paradigm shift for an intuitive interaction between users and the surrounding IoT environment. Hybrid proximity services are user-facing mobile applications developed and configured for specific locations and automatically installed on user mobile devices when the user is in their proximity and without the need of explicit download. A proximity service enabled environment can directly provide the user with the right service for the right place, and automatically instructs the user device on how to interact with the surrounding IoT devices.

“Designing Platform Independent Mobile Apps and Services”. IEEE. 2016. This book presents strategies to designing platform agnostic mobile apps connected to cloud based services that can handle heavy loads of modern computing This book explains how to help create an innovative and future proof architecture for mobile apps by introducing practical approaches to increase the value. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/10/2022